Filing Date: 10/7/2019
Claimed Domestic Priority:	3/9/2016 (15/064647 CON/DIV through others)
				1/29/2016 (62/288599)
Claimed Foreign Priority: 	NONE		
Applicant: Wang et al.
Examiner: Raj R. Gupta
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/2021 has been entered.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to anticipate or render obvious claimed limitations of a second isolation structure disposed on a side of the second upwardly protruding fin structure that is facing away from the first upwardly protruding fin structure, wherein the second isolation structure has a two-step cross-sectional profile that includes a first concave surface and a second concave surface, wherein the first concave surface is located closer to the second upwardly protruding fin structure than the second concave surface, and wherein the first concave surface is located farther from an upper surface of the substrate than the second concave surface, as set forth in independent claim 1, or wherein a portion of the first isolation structure and the laterally protruding portion of the dielectric layer collectively define a laterally-facing recess, as set forth in independent claim 10, or wherein a portion of the dielectric layer protrudes horizontally toward the first and second vertically protruding structure; and an isolation structure formed between the second vertically protruding structure and the third vertically protruding structure, wherein the isolation structure has a first concave upper surface and a second concave upper surface that each face the first direction, wherein the first concave upper surface and the second concave upper surface have different cross-sectional profiles, as set forth in independent claim 18, each when taken in concert with all the other limitations of the respective claims.  All other allowed claims depend from these independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJ R GUPTA whose telephone number is (571)270-5707.  The examiner can normally be reached on 9:30AM-4PM, 8PM-10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 21236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAJ R GUPTA/            Primary Examiner, Art Unit 2829